 
Exhibit 10.1
 
SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT (the "Agreement") is made and entered into as of this
18th day of November, 2009, by and between First Financial Northwest, Inc. (the
“Employer”), and Robert H. Gagnier (the "Employee").


WHEREAS, the Employee is a Vice President of the Employer and Senior Vice
President and Chief Lending Administrative Officer of First Savings Bank
Northwest (the “Bank”).


WHEREAS, the Employee will be terminating employment with the Employer and the
Bank.


WHEREAS, the Employer desires to provide a severance payment to the Employee, in
exchange for which the Employee will provide his services during a transition
period in connection with the lending functions and activities of the Employer
and the Bank.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:


1.           Upon the Employee's complete termination of employment with the
Employer and the Bank, the Bank shall pay the Employee two hundred and
twenty-five thousand dollars ($225,000) in a single lump sum.  Said sum shall be
paid as part of the Employee’s last pay period, subject to applicable tax and
other withholding requirements.  No further amounts shall be due the Employee in
connection with his termination of employment from the Employer and the Bank
except for salary due through the date of his termination of employment, and any
benefits that have accrued and are vested as of that date.


2.           In consideration of the payment referred to in Paragraph 1, after
the Employee’s termination of employment, the Employee shall make himself
available to provide support to the lending functions and activities of the
Employer and the Bank, at such time and in such manner as the Employer or the
Bank may reasonably request, until March 31st, 2010.   The obligation to provide
this continued support is personal to the Employee and may not be assigned or
delegated.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

Attest:   FIRST FINANCIAL NORTHWEST, INC.         
                                                                  
                                                                               
H. A. Blencoe, Secretary   By: Victor Karpiak    Its:  President and Chief
Executive Officer            EMPLOYEE           
                                                                                
  Robert H. Gagnier     

 


                      

--------------------------------------------------------------------------------
